UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                                No. 95-7851



GALEN HYMAN,

                                               Petitioner - Appellant,

          versus

EARL BESHEARS, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-94-
3113-AMD)


Submitted:     March 26, 1996                 Decided:   April 16, 1996


Before WIDENER, HALL, and ERVIN, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Galen Hyman, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Tarra R. DeShields-Minnis, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Galen Hyman appeals from the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition challenging the suf-

ficiency of the evidence to convict him of conspiracy and alleging

ineffective assistance of counsel. We have reviewed the record and

the district court's opinion accepting the recommendation of the
magistrate judge and find no reversible error. Accordingly, we af-

firm the dismissal of those claims on the reasoning of the district

court. Hyman v. Beshears, No. CA-94-3113-AMD (D. Md. Oct. 31,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2